PER CURIAM.
We find no merit in the appellant’s claims of error in her convictions for multiple crimes committed when she fired on numerous officers who were attempting to take her into custody for bank robbery. Tibbs v. State, 397 So.2d 1120 (Fla.1981); Adkins v. State, 330 So.2d 809 (Fla. 1st DCA 1976); Yesbick v. State, 408 So.2d 1083 (Fla. 4th DCA, 1982).
The trial court, however, erroneously sentenced the defendant to life imprisonment on each of two counts as to which she was found guilty of attempted second degree murder with a firearm. Under Secs. 777.-04(4)(b) and 782.04(2), Fla.Stat. (1979), attempted second degree murder is a second degree felony, which, because a firearm was involved, is enhanced by Sec. 775.087(l)(b) to a first degree felony. The maximum sentence for such a crime is 30 years. Sec. 775.082(3). Accordingly, the sentence on counts IV and VII shall, upon remand, each be reduced to 30 years imprisonment.1
With that exception, the judgment and sentences under review are affirmed.
Affirmed as modified.

. The defendant need not be present for the amendment. See Taylor v. State, 386 So.2d 825 (Fla. 3d DCA 1980).